Citation Nr: 0201121	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1965 to May 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from a April 2000 rating decision of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for PTSD.  By that decision, the RO 
also denied service connection for schizoaffective disorder, 
but the veteran did not appeal that issue, and he specified 
in his recent substantive appeal that it referred to his 
"PTSD [c]laim only;" therfore, the only issue now before 
the Board is as specified on the title page above.  38 C.F.R. 
§§ 20.200, 20.201 (2001).

In February 1991, the veteran requested an increased rating 
for his service-connected pilonidal cyst.  As this issue has 
not been procedurally developed, the Board is referring it to 
the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  In May 2001, the veteran indicated a desire 
to apply for service connection for a bilateral leg 
disability.  As this issue has not been adjudicated, the 
Board likewise refers it back to the RO for initial 
adjudication.  Id.


FINDING OF FACT

The veteran's PTSD-like symptoms are not shown to be related 
to his active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
PTSD.  The Board is unaware of, and the veteran has not 
identified, any additional evidence which is necessary to 
make an informed decision on this issue.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this issue.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, the veteran and his representative have been 
notified of the evidence necessary to establish the benefits 
sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

Factual Background 

The veteran's DD Form 214 indicates that he received only the 
National Defense Service Medal.  His service medical records 
are silent with respect to any clinical manifestation of 
psychiatric symptoms.  In June 1966, he underwent 
neuropsychiatric screening pursuant to a disciplinary action.  
The examiner indicated that psychological testing reflected 
no personality defect that would contraindicate restoration 
to duty, and that he did not exhibit any serious mental 
symptoms.  His psychiatric status was found to be normal on 
clinical evaluation, conducted in April 1967, just one month 
prior to his separation from active service.  

According to the record, he first sought psychiatric 
treatment in November 1996.  A November 1996 report of 
treatment at a state psychiatric facility indicated that the 
veteran complained of hearing voices that were telling him to 
kill people.  He indicated that he was always cautious around 
people and feared that someone was going to "eliminate" 
him.  Apparently, at home, he would hide behind the furniture 
with a gun or knife in case someone came in.  He attempted 
suicide in the past and thought that he would make another 
attempt.  He also reported homicidal ideation.  According to 
the report, he experienced extreme physical abuse from his 
stepfather and was sexually abused by a stepbrother.  On 
objective examination, recent memory appeared intact, his 
thinking was logical and goal directed, and his intellectual 
function was average.  The diagnosis was major depressive 
disorder with psychotic features and PTSD.  

In September 1999, he first claimed entitlement to service 
connection for PTSD.  

In January 2001, he was evaluated medically at a VA facility.  
He reported feeling depressed since service and becoming 
increasingly paranoid during that time.  He reported he was 
punished for being absent without leave in service, and that 
he was beaten up and hit on the head.  He reported tension, 
anxiety, and feeling guarded.  The examiner stated that the 
veteran was not in combat and that it was difficult to elicit 
a particular stressor.  In pertinent part, the examiner noted 
that a diagnosis of PTSD could not be made due to the absence 
of a particularly defined stressor, however, the veteran did 
display symptoms of PTSD.  The examiner opined that the 
symptoms could be the result of childhood abuse, but they 
were most likely related to his schizoaffective disorder.

In a May 2001 written statement, the veteran indicated that 
he was subject to physical abuse at boot camp by the company 
commander and subjected to physically demanding punishment, 
such as running around carrying his seabag.  Some of the 
officers would call him "tenderfoot" which he found 
insulting.  He claims he was forced to swim, and he was 
terrified.  He also recounted an incident in which his ship 
was caught in stormy weather and he was frightened.  He 
reported other forms of in-service verbal abuse, and stated 
that, since service, he was constantly on alert to see who 
was coming.  Finally, he claimed that, at discharge, his 
"commanders" in the navy told him to "shut [his] mouth for 
[the] next 20 yrs."  

Law and Regulations 

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(2001).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of an in-
service stressor will vary depending on whether the veteran 
was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that a veteran was engaged in combat with the 
enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (absent 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that a veteran did not engage in 
combat with the enemy or was not a POW, or the claimed 
stressor is not related to such experiences, his lay 
statements, by themselves, will not suffice to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible evidence 
corroborating the stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (2001); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  Such corroborating evidence 
cannot consist solely of after-the-fact medical evidence 
containing an opinion as to a causal relationship between 
service and PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); See also Ortiz v. Principi; No. 01-7006 
(Fed. Cir. Dec. 17, 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  On November 1996 
psychiatric examination, he was diagnosed with PTSD; however, 
that diagnosed was not based on a verified stressor.  See 
38 C.F.R. § 3.304(f).  On January 2001 VA psychiatric 
examination, the examiner indicated that the veteran 
exhibited symptoms of PTSD, but that a diagnosis of same 
could not be rendered because of the absence of a 
particularized stressor.  The Board, therefore, concludes 
that the veteran does not suffer from PTSD, as defined by 
pertinent law and regulations.  Id.; Moreau, 9 Vet. App. at 
394-5.  A currently-diagnosed disability is a necessary 
prerequisite for a grant of service connection.  38 C.F.R. 
§§ 3.303, 3.306.  

The Board notes that, as the veteran does not allege that he 
served in combat, his lay testimony does not suffice in 
establishing the in-service stressor necessary for service 
connection of PTSD.  38 C.F.R. § 3.304(f); Hayes, 5 Vet. 
App. at 66.  Since he did have combat service, the stressors 
he claims, such as physical and verbal abuse, must be 
credibly and independently verified and supported by the 
evidence.  Id.  This they very clearly are not.  Thus, even 
if the record reflected a definitive diagnosis of PTSD, in 
the absence of proper, credible stressor verification, 
service connection may not be granted.  Id.; Moreau, 9 Vet. 
App. at 396.  The Board emphasizes that corroborating 
evidence that a claimed stressor occurred cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between service and PTSD.  
Id.

In summary, the Board finds that the veteran once received a 
diagnosis of PTSD, and, more recently, he displayed nothing 
more than PTSD symptoms.  However, the evidence of record 
does not reflect participation in combat with the enemy, and 
there is no evidence showing that any current diagnosis of 
PTSD is based on a verified in-service stressor.  See Moreau, 
supra.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  In reaching this decision, the 
Board acknowledges that VA is required by statute to resolve 
the benefit of the doubt in favor of a veteran when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  38 U.S.C.A. 
§ 5107.  However, that doctrine is not applicable in this 
case as the preponderance of the evidence is against the 
veteran's claim.  See Alemany, supra. 


ORDER

Service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

